DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 1-8 and 16-23, in the reply filed on 02 February 2022 is acknowledged. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 16 and 23, the claims are rejected because they use the abbreviations “CPR” and “BLE” without properly defining them in the first instance of each independent claim. 
	Claim 3 recites the phrase “by to” in line 3. This appears to be a typo. 
4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 23 recites the limitation “the at least one receiver unit” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims 2-8 and 17-22 inherit the deficiencies of their respective parent claims through their dependencies and are thus rejected for the same reasons. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim 23 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (US 2017/0294145 A1).
Regarding claim 23, Kwon discloses a CPR training manikin (20 – Par. 146) comprising at least one CPR evaluation sensor (e.g. chest compression pad – Par. 148), a microcontroller (18) connected to each sensor and where the microcontroller is connected to a Bluetooth transmitter adapted to transmit the data from the sensors within a BLE advertising package to at least one receiver unit (30 – Par. 296) (as per claim 23).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-4, 7, 8, 16-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2017/0294145 A1) in view of Christensen et al. (US 2009/0215011 A1).
	Regarding claims 1-4, 7, 8, 16-18 and 22, Kwon discloses a CPR training system comprising a CPR training manikin (20 – Par. 146) and at least one receiver unit (30), where the manikin comprises at least one sensor (e.g. chest compression pad/module 12 – Par. 148) and a microcontroller (18 – Par. 152) connected to each sensor, and where the microcontroller is connected to a Bluetooth transmitter adapted to transmit the data from the sensors within a BLE advertising package to the at least one receiver unit (Par. 296) (as per claim 1),
	the at least one sensor is a compression depth sensor (Par. 148) (as per claim 2),
	the microcontroller is adapted to use information from the sensors to detect when a compression starts and to transfer measurement data by to the Bluetooth transmitter by start of compressions (processing module 18 immediately processes data from compression pad and 
	a power source, such as a battery (a power source is inherent in the disclosure of Kwon, since the electronic components would not function without power) (as per claim 4),	
	each sensor is connected to a separate microcontroller (Kwon discloses “at least one” processor to receive sensor data at Par. 399; the person of ordinary skill in the art would recognize that in the case of more than one processor, each processor could connect to a separate sensor) (as per claim 7),
	one microcontroller is connected to several sensors (in the case of one processor – Par. 399) (as per claim 8),	
a method for communication between a CPR training manikin (20) and at least one receiver unit (30), where the manikin comprises at least one sensor and a microcontroller connected to each sensor, and where the microcontroller is connected to a Bluetooth transmitter, the method comprising the steps: measure compression data with the at least one sensor (Par. 148), processing the compression data in the microcontroller transmitting the data from the sensors within a BLE advertising package to the at least one receiver unit (Par. 296) (as per claim 16),
	The measured compression data are movement, force, acceleration, tilt, compression depth, compression rate and/or ventilation volume and/or rate (Par. 148) (as per claim 17),
	detecting start of a compression, and transferring measurement data to the Bluetooth transmitter by start of compressions (processing module 18 immediately processes data from compression pad and breathing module as soon as they are received, and transmits them to computing device 30 - Par. 296) (as per claim 18), and 	

	Kwon does not explicitly disclose a plurality of CPR training manikins connected to the at least one receive unit (as per claims 1 and 16). However, Christensen disclose the concept and advantages of providing multiple training manikins connected to a central unit were well known to those of ordinary skill in the art before the effective filing date of the invention (see Fig. 6, Par. 62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kwon by providing multiple manikins in communication with the receive unit, as taught by Christensen, to provide predictable results of providing CPR instruction to multiple individuals at the same time. 

10.	Claims 5, 6 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2017/0294145 A1) in view of Christensen et al. (US 2009/0215011 A1), and further in view of Cook et al. (US 2010/0291522 A1).
Regarding claims 5 and 19, the combination of Kwon and Christensen does not appear to disclose Bluetooth transmitter is adapted to transmit advertising packages in the time period from start of compressions until 30 seconds after last registered compression in a compression series. However, Cook discloses a CPR training manikin that includes the feature of counting compression when they begin, and ceasing counting of compressions a desired time after the last registered compression in a series (see Par. 48, last 16 lines). Accordingly, it would have been 
	
Regarding claims 6 and 20-21, Kwon discloses operating the manikin in an active state, but the combination of Kwon and Christensen does not explicitly disclose each manikin with sensor, microcontroller and Bluetooth transmitter have an active and a passive state (as per claims 6 and 20), wherein the active state all sensors are active, the microcontroller is processing data for all sensors, and the processed data are transmitted, and in the passive state only presence of compressions is detected and processed (as per claim 20), and in case of detection of a compression, the active state is activated (as per claim 21). However, Cook discloses a CPR manikin having a passive state wherein a rate indicator is automatically engaged upon detection of compressions (Par. 48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kwon and Christensen by providing a passive state in addition to Kwon’s active state, in which the Bluetooth transmitter is engaged upon presence of compressions, as suggested by Cook. Such a modification would involve applying a known technique (engaging a compression counter upon detection of first compression) to a known device (Kwon’s compression data transmission) ready for improvement to yield predictable results of limiting power consumption. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Centen et al. (US Patent No. 8,734,161 B1) discloses a CPR training system using consumer electronic device. Eikefjord (US 2012/0288837 A1) discloses a medical simulation system. Hambleton et al. (US 2014/0272869 A1) discloses online CPR training and certification. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715